Citation Nr: 0706182	
Decision Date: 03/02/07    Archive Date: 03/13/07

DOCKET NO.  99-09 713	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for hallux valgus and hammertoes, left foot.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1951 to April 
1955.

These matters come to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in New York, New York.  In a June 
1997 rating decision, the RO determined that new and material 
evidence had not been received to reopen a claim for service 
connection for a low back disorder.  In a March 1998 rating 
decision, the RO granted service connection for depression 
and hallux valgus and hammertoes, left foot, each rated as 
non-compensable.  The veteran perfected an appeal of the 
ratings assigned for the service-connected disabilities and 
the denial of service connection for the low back disorder.

In an October 2004 rating decision, the RO increased the 
rating for the left toe disability to 20 percent.  In a 
February 2005 rating decision, the RO increased the rating 
for the psychiatric disorder, described as anxiety disorder, 
to 50 percent.  The veteran asserted that higher ratings were 
warranted for those disabilities.

In August 2005, the Board remanded the appeal for further 
development.  

In a July 2006 rating decision, the RO, in part, granted 
service connection for degenerative disc disease of the 
thoracolumbosacral spine and assigned a 40 percent rating, 
and increased the rating for anxiety disorder to 100 percent, 
effective the date of the grant of service connection for 
that condition.  Thus, there remains no "case or 
controversy" for which the Board must render a decision with 
respect to these issues.  See Swan v. Derwinski, 1 Vet. App. 
20, 22-23 (1990).


FINDING OF FACT

On January 9, 2007, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
veteran, through his authorized representative, that a 
withdrawal of this appeal is requested.

CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2006).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2006).  The veteran, 
through his authorized representative, has withdrawn this 
appeal and, hence, there remain no allegations of errors of 
fact or law for appellate consideration.  Thus, the Board 
does not have jurisdiction to review the appeal and it is 
dismissed.


ORDER

The appeal is dismissed.



		
K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


